Citation Nr: 1101993	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  10-08 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
the service-connected post traumatic stress disorder (PTSD) from 
October 6, 2006, through May 6, 2010.  

2.  Entitlement to a rating in excess of 50 percent for the 
service-connected PTSD, beginning on May 7, 2010.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky RO that 
granted service connection for post traumatic stress disorder 
(PTSD) and assigned a 30 percent rating effective on October 6, 
2006.  

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings") and 
dissatisfaction with determinations on later-filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Inasmuch as the issue on appeal was placed in an 
appellate status by a notice of disagreement (NOD) expressing 
dissatisfaction with an original rating, the Fenderson doctrine 
applies.

In a September 2010 rating decision, the RO assigned a rating of 
50 percent, effective on May 7, 2010, for the service-connected 
PTSD.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the period from October 6, 2006, to May 6, 2010, and 
particularly demonstrated by the VA PTSD examination findings 
from April 2009, the Veteran's PTSD was productive of 
occupational and social impairment with reduced reliability and 
productivity; however, the overall disability picture during this 
period was less severe in nature and did not result in 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

2.  Evidence as of May 7, 2010, specifically the findings 
associated with the May 2010 VA PTSD examination report as well 
as the testimony presented by the Veteran in October 2010, 
confirms that symptoms of his service-connected PTSD now account 
for occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood; however, the overall disability picture 
currently is less than severe in degree and does not result in 
total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent evaluation for PTSD, 
but no higher, for the period from October 6, 2006, to May 6, 
2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2010).


2.  The criteria for a 70 percent evaluation, but no higher, for 
PTSD for the period beginning on May 7, 2010, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, because 
service connection, an initial rating, and effective dates have 
been assigned for the service-connected disability now addressed 
on appeal, the notice requirements of 38 U.S.C.A. § 5103(a) have 
been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
In cases where the Veteran then files a NOD with the initial 
rating and/or the effective date assigned, he/she has initiated 
the appellate process and different, and in many respects, more 
detailed notice obligations arise, the requirements of which are 
set forth in sections 7105(d) and 5103A of the statute.  Id., see 
also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. 
§§ 5103(A), 7105(d).  

In this case, the notice obligations set forth in sections 
7105(d) and 5103A of the statute were met when the RO issued a 
statement of the case (SOC) in January 2010 in response to the 
Veteran's September 2009 NOD with the initial rating assigned.  
The SOC included language from the pertinent regulation involved, 
a summary of the evidence considered, and notice of the decision 
and the reasons for the decision.  38 U.S.C.A. § 7105(d).  A 
subsequently issued supplemental SOC (SSOC) issued in September 
2010 included similar information pertaining to the rating being 
increased from 30 to 50 percent.  Therefore, all notice 
requirements with regard to the appeal of the denial of this 
benefit have been met.


VA also has a duty to assist the veteran in the development of a 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, VA has fulfilled its 
duty to assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The claimant was provided the 
opportunity to present pertinent evidence.  In sum, there is no 
evidence of any VA error in assisting the Veteran that reasonably 
affects the fairness of this adjudication.  Indeed, the Veteran 
has not suggested that such an error, prejudicial or otherwise, 
exists.

Factual Background/Law and Analysis

In an October 6, 2006, claim, the Veteran sought service 
connection for PTSD.  See VA Form 21-4138.  He later, as part of 
a letter dated in February 2009, also sought compensation for his 
PTSD.  In a July 2009 rating decision, the RO granted service 
connection for PTSD.  The RO assigned a 30 percent disability 
rating effective October 6, 2006.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for 
a higher initial evaluation stems from an initial grant of 
service connection for the disability at issue, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally Fenderson.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

Under the criteria when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  See 38 
C.F.R. § 4.126 (2010).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.  When evaluating the level of disability 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  Id.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Similarly, as noted above in the INTRODUCTION, where a veteran 
appeals the initial rating assigned for a disability at the time 
that service connection for that disability is granted, as here 
is the case, evidence contemporaneous with the claim and with the 
initial rating decision granting service connection would be most 
probative of the degree of disability existing at the time that 
the initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous . . 
. ."  Fenderson, at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  Id.  


A July 2006 VA PTSD triage screener report shows that the Veteran 
was positive for symptoms which could be suggestive of PTSD.  He 
reported nightmares, intrusive thoughts, and startle response 
problems.  He reported, even after recently beginning to take an 
anti-depressant, feelings of sadness, isolation, and poor 
motivation.  He denied feelings of suicidal or homicidal 
ideation.

An October 2006 VA mental health clinic medication management 
report shows that the Veteran was seen for medicine management.  
He was alert, coherent, and cooperative.  He denied both suicidal 
and homicidal ideation.  His mood and affect were depressed.  
PTSD was diagnosed.  

A February 2009 VA mental health clinic medication management 
report indicates that the Veteran was seen for follow up 
regarding depression.  The Veteran informed the psychiatric nurse 
specialist that he was sleeping four to five hours per night, and 
that he had nightmares every few weeks.  His appetite was stable.  
He was noted to be taking Sertraline, which, his wife noted, made 
him "easier to live with."  Mental health status evaluation 
showed the Veteran to be alert, oriented, well groomed, with 
blunted affect.  He was also irritable and tense.  His thoughts 
were organized, and his speech was well regulated.  No psychosis 
was demonstrated, nor was either suicidal or homicidal ideation.  
PTSD/depression was diagnosed.  

The report of an April 2009 VA PTSD examination report shows that 
the Veteran reported first being afforded mental health treatment 
in 2006, including being prescribed medication.  He reported 
being married to his second wife for a period of 19 years, with 
two step children.  One biological child from his first marriage 
was also noted.  He described as good his relationship with his 
two step children, but used the word "mediocre" to describe his 
relationship with his biological daughter.  He noted that he 
mostly just stayed in his garage to occupy his mind, trying to 
stay busy to reduce his Vietnam recollections.  He reported being 
more comfortable being alone than with his wife in the house.  He 
added that he and his wife took one vacation per year.  He denied 
suicide attempts.  The examiner commented that the Veteran's 
current psychosocial functional status was moderately impaired, 
as he was very asocial and easily irritated with others.  He also 
was noted to have stress in his significant relationships, and 
had greatly reduced his leisure pursuits.  The examiner did note 
however that the Veteran continued to work on a full-time basis.  

Mental status examination showed the Veteran to be clean and 
casually dressed.  He appeared tense.  His speech was 
unremarkable.  He was initially irritable and guarded, but became 
somewhat more relaxed through the course of the examination.  
Affect was constricted.  He was agitated, depressed, and fearful.  
The Veteran was noted to be easily distracted.  He was oriented 
to person, time, and place.  Both thought process and content was 
unremarkable.  He was not delusional.  His judgment was good.  As 
for insight, the Veteran understood he had a problem.  He 
asserted that he got about five hours of sleep a night.  He 
denied hallucinations.  He exhibited no inappropriate behavior.  
He also was noted not to engage in any obsessive/ritualistic 
behavior, and also denied panic attacks.  He denied both 
homicidal and suicidal thoughts.  His impulse control was noted 
to be poor.  He was shown to maintain personal hygiene.  He 
denied problems with daily activities.  Memory, both remote and 
recent, was normal.  The Veteran also was noted to experience 
difficulty concentrating, to be hypervigilent, and to suffer from 
exaggerated startle response.  His condition, noted the examiner, 
caused significant distress or impairment in social, 
occupational, or other important areas of functioning.  

The Veteran was reported to be employed on a full-time basis.  
Problems relating to his employment included decreased 
concentration, inappropriate behavior, and poor social 
interaction.  PTSD was diagnosed, and a global assessment of 
functioning (GAF) score of 60 was provided.  The examiner 
commented that the GAF score was primarily lowered by his 
significant avoidance symptoms of PTSD and his conflict with 
others related to his irritability.  The examiner added that his 
prognosis for improvement was considered guarded, in that his 
PTSD symptoms were chronic and that the Veteran also showed deep-
seated mistrust in others.  The examiner essentially commented 
that the Veteran's PTSD signs and symptoms were representative of 
those listed in 38 C.F.R. § 4.130, Diagnostic Code 9411 as would 
warrant a 10 percent disability evaluation.  Specifically, the 
examiner commented that there were PTSD signs and symptoms that 
were transient or mild which acted to decrease work efficiency 
and the ability to perform occupational tasks only during periods 
of significant stress.  An example of this was reported to be the 
experiencing by the Veteran of significant interpersonal conflict 
in his work secondary to his irritability and mistrust.  

A June 2009 letter from the Vet Center in Louisville, Kentucky 
shows that the Veteran had been seen there since January 2009 for 
PTSD treatment.  He was noted to suffer from nightmares, 
intrusive thoughts, isolation, withdrawal, numbing of feelings, 
feelings of estrangement from people, hypervigilence, anger, 
depression, anxiety, and a strong mistrust for people.  He also 
reported getting very little sleep, awakening with cold sweats 
and panic attacks.  The reporting readjustment counseling 
therapist supplied a diagnosis of chronic PTSD.

A July 2009 VA mental health clinic medication note shows that 
mental status examination showed the Veteran to be alert, 
oriented, and well groomed.  He was smiling with congruent 
conversation.  Eye contact was noted to be improved.  His 
thoughts were organized, and speech well regulated.  No psychosis 
was present.  The reporting psychiatric clinical nurse also 
mentioned that the Veteran's depression seemed less intense.  
PTSD/Depression was diagnosed.

A February 2010 VA mental health medication management note shows 
that on examination the Veteran was alert, oriented, and well 
groomed.  His affect was flat, and he appeared somewhat 
overwhelmed with his signs and symptoms.  His thoughts were more 
intrusive, but he denied suicidal and homicidal ideation.  No 
psychosis was present.  His thoughts were somewhat jumbled, but 
his speech was well regulated.  PTSD/depression was diagnosed.  

An April 2010 VA mental health medication management note reveals 
that the Veteran reported sleeping five to six hours a night 
(though only 3 hours consecutively), and that his appetite was 
good.  He noted that he stayed isolated in his garage.  Mental 
status examination showed him to be alert, oriented, and well 
groomed.  His affect was flat, and his eye contact was good.  His 
thoughts were organized, and his speech was well regulated.  He 
did report audio hallucinations over the past few months, usually 
when alone.  PTSD/depression was diagnosed.


The report of a May 7, 2010, VA PTSD examination report shows 
that the Veteran reported that medications taken for his PTSD 
acted to reduce his irritability but did not help him sleep 
better.  He did complain of increased symptoms since he retired 
at the end of 2009.  The Veteran reported improvement concerning 
avoiding conflictual situations with family since his last VA 
examination [in April 2009].  He added that his social life had 
not changed since last examined and that he and his wife now took 
more frequently small trips since his retirement.  He denied a 
history of suicide attempts.  The examiner reported that the 
summary statement concerning the Veteran's psychosocial 
functional status set out as part of the 2009 VA PTSD examination 
report, showing moderate impairment, still applied.  

Mental status examination showed the Veteran to be clean, neatly 
groomed, and casually dressed.  He showed signs of both agitation 
and anxiety.  His speech was unremarkable.  He was cooperative 
and attentive.  His mood was described as agitated and dysphoric.  
To this, the Veteran complained of not feeling as good as he did 
the previous year, noting that people outside his family bothered 
him more.  The Veteran was easily distracted with a short 
attention span.  He was oriented to person, time, and place.  
Thought process was described as unremarkable, but thought 
content review showed the Veteran to have intrusive and 
distressing recollections of his traumatic combat experiences.  
He denied delusions.  Concerning his insight, the Veteran 
understood he had a problem.  He added that he continued to only 
sleep about five hours a night.  He denied hallucinations.  He 
exhibited no inappropriate behavior.  He also was noted not to 
engage in any obsessive/ritualistic behavior, and also denied 
panic attacks.  He denied both homicidal and suicidal thoughts.  
His impulse control was noted to be poor.  While denying episodes 
of violence he commented that "I still go off easily."  Memory, 
both remote and recent, was normal.  

The Veteran indicated that he retired at the end of 2009 due to 
both physical and psychiatric problems.  PTSD was diagnosed, and 
a GAF score of 55 was provided.  The examiner commented that the 
GAF score reduction over the past year was attributable to the 
Veteran's increased re-experiencing and hyperarousal symptoms of 
PTSD, as well as due to increased depressive features.  His 
moderate occupational impairment was reflected in his decision to 
take early retirement to remove himself from workplace stressors.  
The examiner added that the Veteran's moderate to significant 
social impairment was reflected in his avoidance of contact with 
others and to his quick irritability.  The examiner essentially 
commented that the Veteran's PTSD signs and symptoms were 
representative of those listed in 38 C.F.R. § 4.130, Diagnostic 
Code 9411 as would warrant a 50 percent disability evaluation.  
To this, the examiner noted the presence of reduced reliability 
and productivity due to the Veteran's PTSD symptoms.  He added 
that his increased hypervigilence and irritability were part of 
the reason he chose to retire.  The examiner also noted that the 
Veteran's social life and leisure pursuits were moderately to 
significantly impaired by his psychiatric symptoms which had 
slightly increased over the past year.  

Review of a June 2010 VA mental health clinic medication 
management note shows that the Veteran reported decreased 
nightmares, but added that he continued to isolate himself.  He 
described his sleep as adequate.  He was alert, oriented, and 
well groomed.  His affect was noted to be brighter, and his eye 
contact was good.  His thoughts were organized, and his speech 
was well regulated.  He also denied suicidal and homicidal 
ideation.  The Veteran continued to complain of auditory 
hallucinations.  PTSD/depression was diagnosed.

As part of a September 2010 rating decision, the RO increased the 
disability evaluation from 30 to 50 percent, effective from May 
7, 2010.  

In the course of his October 2010 hearing conducted at the RO by 
the undersigned, the Veteran testified that he avoided crowds and 
movies.  See page five of hearing transcript (transcript).  He 
added that he stayed out of the dark.  Id.  He noted that he was 
easily depressed, that he participated in obessional rituals 
[unnamed], and that he had panic attacks a couple of times a 
week.  See pages five and seven of transcript.  The Veteran also 
reported getting four to five hours of sleep per night, 
accompanied by nightmares.  See page eight of transcript.  He 
also claimed that his symptoms had increased since 2006.  See 
page 10 of transcript.  


The service-connected PTSD here has been rated under Diagnostic 
Code 9411 (38 C.F.R. § 4.130), as being 30 percent disabling from 
October 6, 2006, to May 6, 2010, and 50 percent disabling from 
May 7, 2010.  Under Diagnostic Code 9411, PTSD which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, and recent events), warrants a 30 percent 
disability evaluation.

A 50 percent disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain effective 
relationships.


A 100 percent disability evaluation is warranted for PTSD which 
is productive of total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names of 
close relatives, own occupation, or own name.

As noted above, a VA examiner has rendered GAF scores pursuant to 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV).  As 
indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the 
GAF is a scale reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness.  
Specifically, a GAF score of 60 was supplied by an examining 
psychologist in April 2009.  This same psychologist, after 
examining the Veteran in May 2010, supplied a GAF score of 55.  A 
GAF score of 55 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers and co-
workers).  Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence of 
record and set forth a decision based on the totality of the 
evidence in accordance with all applicable legal criteria.  Id.  
See also 38 C.F.R. § 4.126(a) (an evaluation shall be based on 
all the evidence of record that bears on occupational and social 
impairment, rather than solely on an examiner's assessment of the 
level of disability at the moment of examination).

The use of the term "such as" in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Id.

In this case, the Board has reviewed the evidence of record from 
the entire pendency of this appeal and initially finds that the 
currently assigned 50 percent evaluation more adequately 
contemplates the PTSD symptomatology from the period from October 
6, 2006, to May 6, 2010, than the then-assigned 30 percent 
evaluation.  Notable findings from this period include the above-
mentioned VA examination findings from April 2009 where, at which 
time, the Veteran was found to be very asocial, with constricted 
affect, agitated, easily distracted, and shown to have difficulty 
concentrating.  Notwithstanding the fact that the examiner in 
April 2009 commented that there was not reduced reliability and 
productivity due to PTSD symptoms, the Board nevertheless finds 
that the symptoms included in the April 2009 VA PTSD examination 
report are of a sufficient severity to satisfy the criteria for a 
50 percent disability rating for this period.  To this, the Board 
again observes that in the course of the April 2009 VA 
examination impaired impulse control was documented.  See 
Mauerhan  Accordingly, a 50 percent evaluation is warranted for 
the period from October 6, 2006, to May 6, 2010.

The remaining evidence of record dated from October 6, 2006, to 
May 6, 2010, is devoid of findings that support a higher 70 
evaluation.  Notably, while not critical to this rating 
determination -- Mauerhan - the Board nonetheless observes that 
there are no notations whatsoever indicative of the specific 
criteria set forth for a 70 percent evaluation under Diagnostic 
Code 9411.  The supplied 60 GAF is at the upper end of the 
"moderate" range, and one number away from the "some mild 
symptoms" range.  As indicated under 38 C.F.R. § 4.126(a), an 
evaluation must take into account the entire evidence of record, 
and, prior to May 7, 2010, this evidence showed a disability 
level that was significantly less than that showing occupational 
and social impairment with deficiencies in most areas.  As such, 
a 50 percent evaluation is the highest rating warranted for this 
particular period.


The Board is also of the opinion that, concerning the period from 
May 7, 2010, and following its review of the evidence of record 
dated since that time, that a 70 percent rating, but no higher, 
is more appropriate than the currently assigned 50 percent 
evaluation.  Notable findings from this period include the above-
mentioned VA examination findings from May 7, 2010 where, while 
at this time the Veteran was shown to be agitated and dysphoric, 
easily distracted, and exhibiting good memory skills, and not 
shown to have suicidal ideation, he was shown to suffer from 
"poor impulse control."  Also, in the course of his October 
2010 hearing, the Veteran testified as to participating in 
obessional rituals and of having panic attacks a couple of times 
a week.  These findings, in the opinion of the Board, satisfy the 
criteria for a 70 percent disability rating for the period from 
May 7, 2010.

The remaining evidence of record dated from May 7, 2010, however, 
is devoid of findings that support a higher 100 evaluation.  
There are no notations whatsoever indicative of the specific 
criteria set forth for a 100 percent evaluation under Diagnostic 
Code 9411, such as gross impairment in thought processes or 
communications, persistent delusions or hallucinations, or 
disorientation to time or place.  As indicated under 38 C.F.R. § 
4.126(a), an evaluation must take into account the entire 
evidence of record, and, from May 7, 2010, this evidence showed a 
disability level that was significantly less than that showing 
total occupational and social impairment.  As such, a 70 percent 
rating, but no higher for this pertinent period of time, is 
warranted.

Overall, the evidence supports a staged rating of 50 percent for 
the initial period from October 6, 2006, until May 6, 2010, and 
70 percent as of May 7, 2010.  To this extent, the appeal is 
granted.  See Fenderson.

In reaching these decisions the Board has considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

The Board also observes that under Thun v. Peake, 22 Vet. App. 
111 (2008), there is a three-step inquiry for determining whether 
a Veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
Rating Schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

In this case, there is no competent evidence of an exceptional or 
unusual clinical presentation in the record.  Referral for 
extraschedular rating remains unwarranted as there is no showing 
of marked interference with employment due to the service-
connected PTSD alone, or frequent periods of hospitalization.  
With respect to hospitalization, there has been none.  While 
before the Veteran's retirement his employment had clearly been 
made more difficult by his service-connected PTSD, this alone did 
not present an exceptional or unusual disability picture.  See 
also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  For these reasons, the Board finds 
that referral of the Veteran's service-connected PTSD now on 
appeal for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

An initial 50 percent evaluation for PTSD for the period from 
October 6, 2006, to May 6, 2006, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

A 70 percent evaluation for PTSD for the period beginning on May 
7, 2010, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


